        Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 1 of 41. PageID #: 1



                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                      (Eastern Division)


 EDWARD MILLER, JEROME MCDANIEL,
 MATTHEW DOWNING, and JASMINE WILDER,
 on behalf of themselves and all others similarly
 situated,                                                              Civil Action No. ____________

                                Plaintiffs,                             JURY TRIAL DEMANDED

                v.

 GOJO INDUSTRIES, INC., d/b/a PURELL,

                                       Defendant.



                                CLASS ACTION COMPLAINT

       Plaintiffs Edward Miller, Jerome McDaniel, Matthew Downing and Jasmine Wilder

(“Plaintiffs”), by and through undersigned counsel, as and for their Complaint against Defendant

Gojo Industries, Inc., d/b/a Purell (“Defendant”), allege as follows:



                                       Preliminary Statement

       1.      This is a class action brought by the Plaintiffs, on behalf of themselves and all other

individuals who purchased Purell-branded Advanced Hand Sanitizer products (“Products”),

including gels and foams. The case arises out of Defendant’s false and misleading labeling,

advertising and marketing of Purell.

       2.      Defendant has advertised and marketed, and continues to advertise and market, that

the Products help prevent infection, as well as diseases such as the flu and the common cold.

Defendant’s labeling and marketing of the Products invokes specific statistics and other claims

which imply to consumers that the statistics are backed by sound scientific evidence, when in fact,
        Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 2 of 41. PageID #: 2



there is no sound scientific evidence to support the statistics or other claims. Therefore, the labeling

and marketing of the products is misleading because they imply sound scientific support when

none exists.

        3.      For example, the front label of the Products prominently claims that “Purell

Advanced Hand Sanitizer kills 99.99% of illness causing germs.” Defendant additionally makes

claims, on the labels and elsewhere, regarding the “strength” of the Products relative to other

similar products, including that they are “2X” as powerful as the products of competitors, or that

one squirt of Purell Advanced Hand Sanitizer gel can do the work of two squirts of other products.

These claims, by their specific nature and invocation of particular statistics (i.e., 99.99% and 2X),

imply and create the impression that the claims have a reliable scientific basis. To the contrary,

these claims lack a scientific basis, rendering the affirmative misrepresentations misleading.

        4.      Defendant has falsely advertised the qualities and capabilities of the Products and

misled consumers into purchasing the Products, which Products were and are available directly

from Defendant and from many third party retailers.

        5.      Plaintiffs and members of the Classes (defined below) purchased the Products

based on the claims made in Defendant’s false labeling, advertising and marketing.

        6.      On January 17, 2020, the Food and Drug Administration (“FDA”) sent a warning

letter (“Warning Letter”) to Defendant that described the Products as merely topical antiseptics,

which were not proven to be safe and effective in preventing infection or various diseases

referenced and implied in Defendant’s false advertising.

        7.      The Warning Letter specifically noted that additional representations Defendant

had made about the Products’ effectiveness against the flu, norovirus, and ebola were




                                                   2
        Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 3 of 41. PageID #: 3



unsubstantiated insofar as the FDA was not aware of any study showing that killing bacteria or

virus on skin reduced the likelihood of infection or disease in users.

       8.      Because the representations Defendant made with respect to the Products assert

claims of efficacy and imply clinical support for those claims, the Warning Letter identified the

Products as unapproved “new drugs” “intended for the diagnosis, cure, mitigation, treatment, or

prevention of disease” within the meaning of the Food Drug & Cosmetic Act (“FDCA”), and the

FDA concluded that Defendant failed to comply with the FDCA when it marketed the Products

with the unsubstantiated claims.

       9.      Defendant’s claims about the Products’ effectiveness at preventing infection and

disease, which the FDA strongly suggested were false and misleading in the Warning Letter,

allowed Defendant to increase sales of the Products and enabled Defendant to compete effectively

against competitors.

       10.     As detailed herein, Defendant’s conduct violated the consumer protection and

warranty laws of various states and resulted in Defendant’s unjust enrichment. Plaintiffs and Class

members purchased the Products based on Defendant’s false and misleading claims. Plaintiffs and

Class members received products that were less valuable than Defendant represented the Products

to be, i.e., as Products proven to prevent or reduce infection and disease. Therefore, Plaintiffs and

Class members suffered economic damages as a result of Defendant’s false and misleading claims

concerning the Products, including the difference in value between the Products as represented by

Defendant and the Products Defendant actually provided.

       11.     Defendant is liable to Plaintiffs and Class members for all damages resulting from

these violations.




                                                 3
        Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 4 of 41. PageID #: 4



                                               Parties

       12.     Plaintiff Miller is a resident of California who purchased at least one of the Products

during the period from March 13, 2016 to the present. But for Defendant’s deceptive conduct

alleged herein, Miller would not have purchased the Products or would have paid less for them.

       13.     Plaintiff McDaniel is a resident of Michigan who purchased at least one of the

Products from March 13, 2014 to the present.

       14.     Plaintiff Matthew Downing is a resident of Massachusetts who purchased at least

one of the Products from March 13, 2016 to the present.

       15.     Plaintiff Wilder is a resident of Oregon who purchased at least one of the Products

from March 13, 2016 to the present.

       16.     Defendant GOJO Industries, Inc., is an Ohio corporation with its principal place of

business in Akron, Ohio. It manufactures and distributes the Products throughout the country,

including in California, Michigan, Massachusetts, and Oregon, through third party retailers,

including retailers suggested by Defendant’s own website.



                                      Jurisdiction and Venue

       17.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1332(d) and 1453, because (1)

this action is a “class action,” which contains class allegations and expressly seeks certification of

a proposed class of individuals; (2) the putative Nationwide Class and State Subclasses defined

below consist of more than one hundred proposed class members; (3) the citizenship of at least

one class member is different from Defendant’s citizenship; and (4) the aggregate amount in

controversy of the claims of Plaintiffs and the putative Nationwide Class and State Subclasses

exceeds $5,000,000, exclusive of interest and costs.




                                                  4
        Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 5 of 41. PageID #: 5



       18.     This Court has personal jurisdiction over Defendant because Defendant is

headquartered in Ohio, and many of the actions of the Defendant that gave rise to the claims against

them in this action took place and emanated from Ohio. Defendant also purposefully availed itself

of the privilege of conducting business activities in Ohio (e.g., marketing and selling the Products

in Ohio), Plaintiffs’ claims arise out of those activities, and the exercise of jurisdiction over them

is constitutionally reasonable.

       19.     Venue is proper in this jurisdiction pursuant 28 U.S.C. § 1391 because Defendant

is subject to personal jurisdiction in this District, and the actions of the Defendant that give rise to

the claims against them in this action took place and emanated from this District. Venue is also

proper in this jurisdiction pursuant to 18 U.S.C. § 1965.



                                        Factual Allegations

       20.     Defendant manufactures and distributes the Products, consisting primarily of ethyl

alcohol, under the brand Purell, throughout the United States via third party retailers and

Defendant’s website (which can also redirect consumers to third party retailers). The Products,

which specifically include PURELL® Healthcare Advanced Hand Sanitizer Gentle & Free Foam,”

“PURELL® Healthcare Advanced Hand Sanitizer Gel,” “PURELL® Healthcare Advanced Hand

Sanitizer Foam,” “PURELL® Healthcare Advanced Hand Sanitizer Gentle & Free Foam ES6

Starter Kit,” and “PURELL® Healthcare Advanced Hand Sanitizer ULTRA NOURISHING™

Foam,” are sold in various sizes.

       21.     Defendant made false and misleading claims about the effectiveness of the Products

in preventing infection and disease (including influenza, norovirus, and ebola) in its advertising

and marketing materials, on its websites, and on the labels of the Products themselves. Defendant




                                                   5
        Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 6 of 41. PageID #: 6



made the same or substantially similar misrepresentations upon which Plaintiffs’ claims are based

with respect to each of the Products.

       22.     The Products each included and include substantially similar representations on the

labels, including without limitation “2X Sanitizing Strength*: 1 squirt PURELL Advanced = 2

squirts Other National Brands,” “Advanced Hand Sanitizer” and “Kills 99.99% of Illness Causing

Germs,” as depicted below:




                                                6
           Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 7 of 41. PageID #: 7



       23.      Defendant also claimed via Internet advertising, including on the Products’

websites at www.gojo.com and www.purell.com, and social medial accounts, that the Products

could prevent illness such as colds and flu.

       24.      Defendant also claimed that the Products “kill[] more than 99.99% of most common

germs that may cause illness in a healthcare setting, including MRSA & VRE” and have been

proven to help prevent students and new teachers from missing time at school due to illness.

       25.      On January 17, 2020, the FDA issued a Warning Letter to Defendant regarding its

false and misleading marketing of the Products.1 The Warning Letter advised Defendant that, as

currently formulated and labeled, the Products were unapproved drugs in violation of the FDC Act

because the Products’ labels and marketing materials claimed that they were intended for the

diagnosis, cure, mitigation, treatment, or prevention of disease, even though the FDA was not

aware of any reliable studies concluding that the Products help prevent the spread of infection and

disease.

       26.      The Warning Letter first detailed a series of false and misleading claims that

Defendant made and/or continues to make regarding the Products on the labels and in other

marketing materials, as follows:

       This letter concerns your firm’s marketing of the PURELL® Healthcare Advanced
       Hand Sanitizer product line that includes the over-the-counter (OTC) drug products
       “PURELL® Healthcare Advanced Hand Sanitizer Gentle & Free Foam,”
       “PURELL® Healthcare Advanced Hand Sanitizer Gel,” “PURELL® Healthcare
       Advanced Hand Sanitizer Foam,” “PURELL® Healthcare Advanced Hand
       Sanitizer Gentle & Free Foam ES6 Starter Kit,” and “PURELL® Healthcare
       Advanced Hand Sanitizer ULTRA NOURISHING™ Foam.” On your websites,
       your firm markets these products individually as well as in combination with other
       PURELL products for use in various settings, such as athletic facilities, schools,
       and offices, under the title of “THE PURELL SOLUTION.” In this letter, we


1
  https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
investigations/warning-letters/gojo-industries-inc-599132-01172020.



                                                7
Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 8 of 41. PageID #: 8



collectively refer to these products as “PURELL® Healthcare Advanced Hand
Sanitizers.” Based on claims on your product websites, which also include links to
webpages where these products may be purchased, the PURELL® Healthcare
Advanced Hand Sanitizers are intended for use as consumer and healthcare
antiseptics.

As currently formulated and labeled, PURELL® Healthcare Advanced Hand
Sanitizers are unapproved new drugs in violation of section 505(a) of the Federal
Food, Drug, and Cosmetic Act (FD&C Act or Act), 21 U.S.C. 355(a). Introduction
or delivery for introduction of such products into interstate commerce is prohibited
under section 301(d) of the FD&C Act, 21 U.S.C. 331(d). These violations are
described in more detail below.

Unapproved New Drugs

Examples of claims observed on your product websites, www.gojo.com and
www.purell.com, and social media accounts for PURELL® Healthcare Advanced
Hand Sanitizers that provide evidence of the products’ intended uses (as defined in
21 CFR 201.128) include, but may not be limited to, the following:

On your PURELL® Healthcare Advanced Hand Sanitizer product pages:

“Kills more than 99.99% of most common germs that may cause illness in a
healthcare setting, including MRSA & VRE”

On your webpage titled, “GOJO Blog What You Need to Know About Candida
auris in the Healthcare Setting”:

“To help prevent transmission, hand hygiene with an alcohol-based hand sanitizer
is recommended along with hand washing if hands are soiled. PURELL®
Advanced Gel, Foam, and Ultra-Nourishing Foam Hand Sanitizer products
demonstrated effectiveness against a drug resistant clinical strain of Candida auris
in lab testing.”

On your webpage titled, “The PURELL SOLUTION™ for Athletic Facilities”:

“PURELL® Products Help Eliminate MRSA & VRE . . . 100% MRSA & VRE
Reduction[] . . . A recent outcome study shows that providing the right products, in
a customized solution, along with educational resources for athletes and staff can
reduce MRSA and VRE by 100%[]”

On your webpage titled, “The PURELL SOLUTION™ for Education”:

“51% Reduced Student Absenteeism . . . PURELL® products have proven results
in delivering positive health outcomes. Illness causes 144 million lost school days
each year []. . . In a recent study, student absenteeism was reduced by 51% when
PURELL hand hygiene products were used in conjunction with a curriculum to
teach kids about good hand hygiene[] . . . 10% Less Teacher Absenteeism . . .



                                         8
Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 9 of 41. PageID #: 9



PURELL® Products Help Teachers Stay Well[] . . . New teachers are particularly
more susceptible to student borne illness[]. . . . In one study, schools that combined
hand-hygiene education with PURELL® products reduced teacher absenteeism by
10%[]”.

On your webpage titled, “PURELL® Products are Proven to Reduce Absenteeism”:

“PURELL® Products are Proven to Reduce Absenteeism . . . On average, illness
causes 144 million lost school days each year[] and missing school can have a
significant effect on a student’s performance. . . . Research has shown that when
used alongside a curriculum to teach students about hand hygiene, PURELL®
products can reduce student absenteeism by up to 51%[].. . . Additionally, teachers
who follow this program also experience a 10% reduction of absenteeism[].”

On your Facebook page at https://www.facebook.com/purell/:

“The PURELL SOLUTION™ has the products you need to help prevent the spread
of infection this germ season. Visit GOJO.com for more information.”

In addition, you make statements within the “Frequently Asked Questions” on your
website, www.gojo.com, that suggest that PURELL® Healthcare Advanced Hand
Sanitizers, which are formulated with ethyl alcohol, may be effective against
viruses such as the Ebola virus, norovirus, and influenza.

Specifically, your website states:

Illness Outbreak. . .

What Steps Can I Take to Prevent the Spread of Norovirus? Even though norovirus
is highly contagious, there are ways you can reduce the risk of its spread. According
to the Centers for Disease Control and Prevention, follow these steps to reduce the
spread of the virus. 1. Practice good hand hygiene. Make sure to wash your hands
with soap and water at key moments, especially after using the restroom since the
virus can spread through stool. Alcohol-based hand sanitizers with at least 60%
alcohol can be used in addition to handwashing . . .

Are PURELL® Hand Sanitizer products effective against the flu? The FDA does
not allow hand sanitizer brands to make viral claims, but from a scientific
perspective, influenza is an enveloped virus. Enveloped viruses in general are easily
killed or inactivated by alcohol. The World Health Organization (WHO) and the
Center for Disease Control and Prevention (CDC) are recommending the use of
alcohol-based hand sanitizer as a preventive measure for flu prevention”

Is PURELL® Advanced Hand Sanitizer Effective Against Ebola?. . . As of today,
we are not aware of any hand sanitizers that have been tested against Ebola viruses,
including PURELL® Advanced Hand Sanitizer. However, it is important to note
that the Ebola virus is an enveloped virus. Enveloped viruses in general are easily
killed or inactivated by alcohol. World Health Organization (WHO) and the Center


                                          9
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 10 of 41. PageID #: 10



       for Disease Control and Prevention (CDC) are recommending the use of alcohol-
       based hand sanitizer as a preventive measure during this outbreak . . .

       27.    The Warning Letter then explained that, because Defendant was marketing the

Products as intended to reduce or prevent disease, despite the fact that there is no adequate and

well-controlled study establishing that claim, Defendant was marketing and selling the Products

as unapproved drugs in violation of the FDC Act:

       These statements, made in the context of the Frequently Asked Questions section,
       clearly indicate your suggestion that PURELL® Healthcare Advanced Hand
       Sanitizers are intended for reducing or preventing disease from the Ebola virus,
       norovirus, and influenza. As such, the statements are evidence of your products’
       intended uses. However, FDA is currently not aware of any adequate and well-
       controlled studies demonstrating that killing or decreasing the number of bacteria
       or viruses on the skin by a certain magnitude produces a corresponding clinical
       reduction in infection or disease caused by such bacteria or virus.

       Based on the above claims, PURELL® Healthcare Advanced Hand Sanitizers are
       drugs as defined by section 201(g)(1)(B) of the FD&C Act, 21 U.S.C. 321(g)(1)(B),
       because they are intended for the diagnosis, cure, mitigation, treatment, or
       prevention of disease, and/or under section 201(g)(1)(C) of the FD&C Act, 21
       U.S.C. 321(g)(1)(C), because they are intended to affect the structure or any
       function of the body. Further, your PURELL® Healthcare Advanced Hand
       Sanitizers, which are formulated with ethyl alcohol, are intended for use as both
       consumer antiseptic rubs and health care antiseptic rubs. Although the individual
       products claim to be “designed for healthcare environments,” consumers can buy
       these products from the websites linked to the “Where to Buy” tabs listed on your
       product website.

       Furthermore, PURELL® Healthcare Advanced Hand Sanitizers are new drugs
       within the meaning of section 201(p) of the FD&C Act, 21 U.S.C. 321(p), because
       they are not generally recognized as safe and effective for use under the conditions
       prescribed, recommended, or suggested in their labeling. New drugs may not be
       introduced or delivered for introduction into interstate commerce without prior
       approval from FDA, as described in section 505(a) of the FD&C Act, 21 U.S.C.
       355(a). No FDA approved applications pursuant to section 505 of the Act, 21
       U.S.C. 355, are in effect for your PURELL® Healthcare Advanced Hand
       Sanitizers, nor are we aware of any adequate and well controlled clinical trials in
       the published literature that support a determination that PURELL® Healthcare
       Advanced Hand Sanitizers are generally recognized as safe and effective for use
       under the conditions suggested, recommended, or prescribed in their labeling.
       Accordingly, PURELL® Healthcare Advanced Hand Sanitizers are unapproved
       new drugs marketed in violation of sections 505(a) and 301(d) of the FD&C Act,
       21 U.S.C 355(a) and 331(d).



                                               10
Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 11 of 41. PageID #: 11



We note that your website suggests that PURELL® Healthcare Advanced Hand
Sanitizers are marketed under the OTC Drug Review and that they are formulated
with ethyl alcohol. For OTC drug products intended for use as consumer antiseptic
rubs, on April 12, 2019, FDA published the Safety and Effectiveness of Consumer
Antiseptic Rubs; Topical Antimicrobial Drug Products for Over-the-Counter
Human Use Final Rule (84 FR 14847) (effective April 12, 2020). FDA deferred
consideration of benzalkonium chloride, ethyl alcohol, and isopropyl alcohol in the
2019 Consumer Antiseptic Rub Final Rule (for additional information, see Docket
No. FDA–2016–N–0124 at https://www.regulations.gov).

For OTC drug products intended for use as health care antiseptics, on December
20, 2017, FDA published the Safety and Effectiveness of Health Care Antiseptics;
Topical Antimicrobial Drug Products for Over-the-Counter Human Use Final Rule
(82 FR 60474, December 20, 2017). In the 2017 Final Rule for Health Care
Antiseptics, FDA announced it had deferred rulemaking on six active ingredients
for specific OTC Health care antiseptic uses. Included in those six active
ingredients are alcohol (also referred to as ethanol or ethyl alcohol) for use in a
health care personnel hand rub or surgical hand rub (for additional information, see
Docket No. FDA-2015-N-0101 at https://www.regulations.gov).

Until FDA promulgates final rules establishing whether ethyl alcohol, as one of the
deferred ingredients listed in the two rules above, is generally recognized as safe
and effective (GRASE) for the antiseptic uses described above, the agency
generally does not intend to object to the marketing of products, provided they meet
the proposed formulation and labeling conditions described in the relevant tentative
final monograph (TFM) and each general condition in 21 CFR 330.1 and provided
that a particular product does not constitute a hazard to health. Such marketing,
however, is subject to the risk that a final rule may require reformulation,
relabeling, and/or FDA approval under section 505 of the FD&C Act, 21 U.S.C.
355.

Your PURELL® Healthcare Advanced Hand Sanitizer products do not comply
with the relevant TFM.

Your labeling claims that PURELL® Healthcare Advanced Hand Sanitizers are
effective in preventing disease or infection from pathogens such as Ebola, MRSA,
VRE, norovirus, flu, and Candida auris, and in preventing the spread of infection,
go beyond merely describing the general intended use of a topical antiseptic as set
forth in the above-referenced relevant rulemakings. Furthermore, the claims on
your product websites suggest that PURELL® Healthcare Advanced Hand
Sanitizers are effective in reducing illness or disease-related student and teacher
absenteeism also go beyond merely describing the general intended use of a topical
antiseptic as set forth in the above-referenced relevant rulemakings. Such claims
are not described in any OTC final rule, the above-referenced TFM (see 59 FR
31402, June 17,1994), or any rulemakings being considered under the OTC Drug
Review. Additionally, we are unaware of any adequate and well-controlled clinical
trials in the published literature that support a determination that PURELL®



                                        11
       Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 12 of 41. PageID #: 12



        Healthcare Advanced Hand Sanitizers are GRASE for the above-described
        intended uses. Furthermore, we are not aware of a similar OTC product as
        formulated and labeled that was available in the United States market on or before
        the inception of the OTC Drug Review.

        Therefore, as formulated and labeled, the PURELL® Healthcare Advanced Hand
        Sanitizer products are not covered under any OTC monograph or ongoing
        rulemaking that sets forth conditions for general recognition of safety and
        effectiveness for such uses. Moreover, no product intended to prevent disease or
        infection from specific pathogens, such as MRSA, VRE, norovirus, flu, and
        Candida auris; intended to prevent the spread infections; or intended to reduce
        illness or disease-related student and teacher absenteeism, is being considered
        under FDA's OTC Drug Review. Furthermore, we are not aware of evidence
        demonstrating that the PURELL® Healthcare Advanced Hand Sanitizer products
        as formulated and labeled are generally recognized by qualified experts as safe and
        effective for use under the conditions suggested, recommended, or prescribed in
        their labeling.

        28.     The Warning Letter concluded that the “violations cited in this letter are not

intended to be an all-inclusive list of deficiencies regarding your products,” reminded Defendant

of its responsibility “for investigating and determining the causes of these violations and for

preventing their recurrence and the occurrence of other violations” and urged Defendant to “take

prompt action to correct the violations cited in this letter” or face the possibility of “legal action.”

        29.     The Warning Letter makes clear that Defendant made and/or continue to make false

and misleading statements in the labeling and other marketing materials for the Products by

representing that the Products prevented or reduced disease even though there was no reasonable

scientific or other basis for Defendant to make such claims.

        30.     The FDA’s position on the lack of scientific evidence establishing Defendant’s

claims that the Products prevented or reduced illness and disease is consistent with the findings

and recommendations of the Center for Disease Control (“CDC”). The CDC “recommends

washing hands with soap and water whenever possible,” as opposed to using alcohol-based hand

sanitizers such as the Products “because handwashing reduces the amounts of all types of germs




                                                  12
        Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 13 of 41. PageID #: 13



and chemicals on hands.”2 According to the CDC, “[a]lcohol-based hand sanitizers can quickly

reduce the number of microbes on hands in some situations, but sanitizers do not eliminate all

types of germs.” The CDC, citing various scientific studies, explains as follows:

         Soap and water are more effective than hand sanitizers at removing certain kinds
         of germs, like Cryptosporidium, norovirus, and Clostridium difficile. Although
         alcohol-based hand sanitizers can inactivate many types of microbes very
         effectively when used correctly, people may not use a large enough volume of the
         sanitizers or may wipe it off before it has dried.

The CDC also notes that “[h]and sanitizers may not be as effective when hands are visibly dirty or

greasy.”

         31.    The Defendant sells a very large volume of the Products, and Defendant notes in

several parts of its advertising (as well as on its website and on the labels of the Products

themselves) that the Products are the leading brand for hand sanitizer in the country. The recent

outbreak of the coronavirus has greatly increased demand for the Products.

         32.    Through the many false and misleading representations made by Defendant

regarding the Products’ effectiveness against infection and disease, including without limitation

that the Products “kill[] 99.99% of illness causing germs,” and the implication from the use of a

specific statistic in that representation—that there exists a sound, scientific basis for the statistical

claim, the Defendant created an image, aura and reputation that the Products kill 99.99% of germs

that cause illness.

         33.    By misleadingly suggesting the Products were clinically proven to be effective in

preventing diseases and illnesses, without any legitimate scientific testing to support those

representations, Defendant has misled Plaintiffs and Class members, who have not received the




2
    https://www.cdc.gov/handwashing/show-me-the-science-hand-sanitizer.html#fourteen.



                                                   13
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 14 of 41. PageID #: 14



product promised, i.e., a product proven to kill 99.99% of germs that cause illness. If Defendant

had not made the false and misleading claims regarding the Products on the labels and in marketing

materials, Plaintiffs would not have purchased the Products or would not have paid as much for

the Products.

       34.      Reasonable purchasers, including Plaintiffs, would have reasonably believed based

on the substance of Defendant’s representations that the scientific claims Defendant made on the

Product labels and in its advertising materials were supported by scientific testing and consistent

with the recommendations of leading health authorities and were thus misled into believing in the

Products’ effectiveness. That is, this is not a case where a company simply made an

unsubstantiated claim; instead, Defendant’s representations by their substance and nature falsely

implied substantiation when there was none.

       35.      Defendant knew or should have known that its claims regarding the Products were

false and misleading, and would cause consumers like Plaintiffs and the members of the classes to

purchase the product under false beliefs.

       36.      Defendant’s labeling and marketing of the Products is designed to and does mislead

consumers such as Plaintiffs and the Class members.

       37.      Defendant’s false and misleading claims allowed it to sell more of the Products, at

a higher price, and therefore make more profits than it would have made had it not made false and

misleading claims.

       38.      The Products, in part due to the claims regarding the Products’ purported higher

concentration and effectiveness compared to other brands, were sold at a higher price per unit that

the products of Defendant’s competitors, including competitive products that are represented in a

non-misleading way. Even setting aside sales price, the Products as represented by Defendant




                                                14
          Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 15 of 41. PageID #: 15



(products proven to have a particular, proven level of efficacy with respect to harm reduction) had

a greater value than the Products that Defendant actually delivered (products for which no sound

scientific support exists to represent any particular level of efficacy).

          39.   Plaintiffs bring this action to stop and undo the harm perpetrated by Defendant in

its false and misleading label, advertising and statements about the Products. This action seeks to

bar the continued dissemination of those false claims through injunctive relief and to reimburse

purchasers of the Products through damages and disgorgement of ill-gotten profits.

          40.   Plaintiffs purchased the Products. They all relied upon the product’s packaging and

marketing materials and Defendant’s claims regarding the Products’ effectiveness against

infection and disease, as well as Products’ higher effectiveness and/or concentration compared to

competing brands. Plaintiffs reasonably relied on the claim or implication made by Defendant that

reliable studies had shown the Products’ effectiveness and purchased the Products based on that

belief.

          41.   Because Defendant presented to consumers a product that purported to be effective

at preventing infection and disease (and implying effectiveness was supported by scientific

studies), while delivering to consumers a product that was unsupported by any reliable studies and

which was not as effective as claimed according to leading health authorities, the products

Defendant delivered to consumers was substantially less valuable than the products Defendant

promised. Had Plaintiffs and Class members known the truth, they would not have bought the

Products at all, or would not have bought them at the price at which they were sold. As such, all

of the Plaintiffs and Class Members were economically harmed insofar as they paid for a product

that was an inferior, unproven alternative to the product that Defendant had represented it was,

unable to do what was promised.




                                                  15
         Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 16 of 41. PageID #: 16



                                    Class Action Allegations

         42.   Plaintiffs reallege and incorporate the allegations contained in the paragraphs

above.

         43.   Plaintiffs bring this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, on behalf of themselves and a Nationwide Class consisting of “All persons who

purchased Purell-branded Advanced Hand Sanitizer products anywhere in the United States.”

         44.   Plaintiff Miller also brings this action pursuant to Rule 23 of the Federal Rules of

Civil Procedure on behalf of a California Class consisting of “All persons who purchased Purell-

branded Advanced Hand Sanitizer products in California from March 13, 2016 to the present.”

         45.   Plaintiff McDaniel also brings this action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of a Michigan Class consisting of “All persons who purchased Purell-

branded Advanced Hand Sanitizer products in Michigan from March 13, 2014 to the present.”

         46.   Plaintiff Downing also brings this action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of a Massachusetts Class consisting of “All persons who purchased

Purell-branded Advanced Hand Sanitizer products in Massachusetts from March 13, 2016 to the

present.”

         47.   Wilder also brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of an Oregon Class consisting of “All persons who purchased Purell-branded

Advanced Hand Sanitizer in Oregon from March 13, 2016 to the present.”

         48.   Plaintiffs refer to the Nationwide Class, the California Class, the Michigan Class,

Massachusetts Class, and the Oregon Class together as the “Classes.” Plaintiffs refer to the

California Class, the Michigan Class, Massachusetts Class, and the Oregon Class together as the

“State Subclasses.”




                                                16
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 17 of 41. PageID #: 17



       49.    Excluded from the Classes are: (1) Defendant, any entity in which it has a

controlling interest, and its legal representatives, officers, directors, employees, assigns and

successors; and (2) the Judge to whom this case is assigned, any member of the Court’s staff and

any member of their immediate families.

       50.    Plaintiffs reserve the right to amend the definition of the Classes.

       51.    This action is properly maintainable as a class action.

       52.    There are tens of thousands if not millions of members in each of the Classes.

Accordingly, joinder of all members is impractical.

       53.    Common questions of law and fact exist as to all members of the Classes and

predominate over any questions solely affecting individual members of the Classes. Among

questions of law and fact in common to the Classes are:

       a)     Whether Defendant falsely represented and advertised that the Products
              Defendant marketed and sold were effective in preventing the spread of
              infection and disease, including flu, norovirus, and ebola;

       b)     Whether Defendant falsely represented that the Products were more
              concentrated and/or more effective than competitors;

       c)     Whether Defendant misled and/or was likely to mislead members of the
              Classes by stating or implying that the Products’ effectiveness was
              supported by reliable, scientific studies when in fact no such studies exist
              and the Products’ effectiveness was disputed by leading health authorities;

       d)     With respect to the Nationwide Class, whether Defendant was unjustly
              enriched by the false and deceptive marketing of the Products;

       e)     With respect to the California Class, whether Defendant, in its marketing
              and sale of the Products, violated the California Consumers Legal Remedies
              Act, Cal. Civ. Code §§ 1750 et seq., the California Unfair Competition Law,
              Cal. Bus. & Prof. Code §§ 17200 et seq. and the California False
              Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq.;

       f)     With respect to the Michigan Class, whether Defendant, in its marketing
              and sale of the Products, violated the Michigan Consumer Protection Act,
              Mich. Comp. Laws §§ 445.901, et seq.;




                                               17
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 18 of 41. PageID #: 18



       g)      With respect to the Oregon Class, whether Defendant, in its marketing and
               sale of the Products, violated the Oregon Unlawful Trade Practices Law,
               Or. Rev. Stat. §§ 646.605 et seq.;

       h)      With respect to the Nationwide Class, whether Defendant, in its marketing
               and sale of the Products, violated the Ohio Consumer Sales Practices Act,
               Ohio Revised Code § 1345.01, et seq.

       i)      Whether Defendant breached express warranties to Plaintiffs and the
               Classes;

       j)      Whether members of the Classes are entitled to injunctive relief preventing
               Defendant from continuing to make misleading claims about the Products’
               effectiveness in preventing infection and disease in its advertising and on
               the Products’ labels themselves; and

       k)      Whether the members of the Classes are entitled to damages and/or
               restitution for Defendant’s violations of law and, if so, the proper measure
               of damages.

      54.      Plaintiffs’ claims are typical of the claims of each member of each of the Classes

in that Plaintiffs allege a common course of conduct by Defendant toward each member of the

Classes. Specifically, Defendant was unjustly enriched, breached express warranties and violated

the consumer protection laws of various states by falsely representing and advertising that the

Products were effective at preventing infection and disease and that reliable scientific studies

support such claims. Plaintiffs and the other members of each of the Classes seek identical

remedies under identical legal theories. There is no antagonism or material factual variation

between Plaintiffs’ claims and those of the Classes.

      55.      Plaintiffs will fairly and adequately protect the interests of the members of the

Classes and have retained counsel who have extensive experience prosecuting class actions and

who, with Plaintiffs, are fully capable of, and intent upon, vigorously pursuing this action.

Plaintiffs do not have any interest adverse to the Classes.

      56.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Furthermore, the damage that has been suffered by any individual



                                                 18
       Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 19 of 41. PageID #: 19



Class member is likely not enough to sustain the expense and burden of individual litigation. Hence

it would be impracticable for all members of the Classes to redress the wrongs done to them

individually. There will be no difficulty in the management of this action as a class action.

       57.       The prosecution of separate actions against Defendant would create a risk of

inconsistent or varying adjudications with respect to the individual Class members, which could

establish incompatible standards of conduct for Defendant. In addition, adjudications with respect

to individual members of the Classes could, as a practical matter, be dispositive of the interests of

the other members of the Classes not parties to such adjudications, or could substantially impede

or impair their ability to protect their interests.

       58.       The members of the Classes are readily identifiable through receipts, proofs of

purchase of the Products, and records maintained by Defendant or its third-party retailers.

       59.       Defendant has acted on grounds generally applicable to the Classes with respect to

the matters complained of herein, thereby making appropriate the relief sought herein with respect

to the Classes as a whole.



                                                 Count I

                                          Unjust Enrichment

             (On behalf of all Plaintiffs and the Nationwide Class, in the Alternative)

        60.      Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

        61.      This Count is pled on behalf of Plaintiffs and the Nationwide Class.

        62.      Defendant was unjustly enriched by the false and deceptive marketing and sale of

the Products as alleged herein. Defendant, through its false and misleading representation that the

Products are effective against infection and disease (and that there were reliable studies that

demonstrated that effectiveness), obtained a benefit from Plaintiffs and other Class Members when



                                                      19
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 20 of 41. PageID #: 20



Plaintiffs and other Class Members purchased the Products, which enabled Defendant to obtain

profits from those purchases.

       63.     Specifically, Defendant receives a direct financial benefit from the sale of the

Products to end consumers. Defendant sells its Products to distributors, retailers and other

intermediaries, who then sell the Products to end consumers. The sale of the Products by Defendant

to end consumers results in revenues that are used by the intermediaries to pay Defendant for its

Products. That is, Defendant’s success as a business is directly associated with the volume of the

sale of the Products to end consumers, such as Plaintiffs and the Class.

       64.     Plaintiffs and the members of the Nationwide Class were damaged by their

purchases of the Products which were falsely advertised and represented to be effective against

infection and disease, and as being supported by reliable studies demonstrating that effectiveness.

Specifically, Plaintiffs conferred benefits on Defendant (i.e., payments for products that were not

proven to prevent infection and disease), which, under the circumstances, it would be unjust for

Defendant to retain. Plaintiffs through this unjust enrichment claim seek recovery of profits that

Defendant unjustly obtained through its use of deceptive representations.



                                             Count II

                    Violation of California’s Consumer Legal Remedies Act,

                                 Cal. Civil Code §§1750, et seq.,

                    (On behalf of Plaintiff Miller and the California Class)

       65.     Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

       66.     Plaintiff Miller brings this claim against Defendant on behalf of himself and the

California Class.




                                                 20
       Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 21 of 41. PageID #: 21



       67.     Plaintiff Miller and each proposed member of the California Class is a “consumer,”

as that term is defined in California Civil Code section 1761(d).

       68.     The Products that Plaintiff Miller and the other members of the California Class

purchased are “goods,” as that term is defined in California Civil Code section 1761(a).

       69.     Defendant is a “person[]” as that term is defined in California Civil Code section

1761(c).

       70.     Plaintiff Miller and each member of the California Class’s purchase of any of the

various Products constituted a “transaction,” as that term is defined in California Civil Code

section 1761(e).

       71.     Defendant’s conduct alleged herein violates the following provisions of

California’s Consumer Legal Remedies Act (the “CLRA”):

       a)      Representing that goods have characteristics, uses, and benefits which they do not
               have (Cal. Civ. Code § 1770(a)(5));

       b)      Representing that goods are of a particular standard, quality, or grade, if they are
               of another (Cal. Civ. Code § 1770(a)(7));

       c)      Advertising goods with intent not to sell them as advertised (Cal. Civ. Code §
               1770(a)(9)); and

       d)      Representing that the subject of a transaction has been supplied in accordance
               with a previous representation when it has not (Cal. Civ. Code § 1770 (a)(16)).

       72.     Defendant falsely represented and advertised that the Products, which they market

and sell, are effective at preventing infection and disease.

       73.     Defendant falsely stated or implied that reliable, scientific studies proved that

effectiveness even when no such studies existed.

       74.     Defendant falsely claimed that its product was more concentrated or effective than

competitor brands.




                                                 21
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 22 of 41. PageID #: 22



       75.     Defendant’s misrepresentations alleged herein are likely to mislead an ordinary

consumer. Plaintiff Miller and the California Class reasonably understood Defendant’s

representations and omissions to mean that the Products were proven, in reliable studies, to help

prevent the spread of infection and disease, and that the Products were more concentrated or

effective than competitors.

       76.     Defendant’s misrepresentations and omissions alleged herein were material in that

a reasonable person would attach importance to the information and would be induced to act upon

the information in making purchase decisions.

       77.     Plaintiff Miller and the members of the California Class relied upon the

Defendant’s statements regarding effectiveness and scientific support for those claims. Plaintiff

Miller and members of the California Class relied to their detriment on Defendant’s

misrepresentations in purchasing the Products.

       78.     Defendant is liable to Plaintiff Miller and the members of the California Class for

reasonable attorneys’ fees as set forth in the CLRA.

       79.     Plaintiffs are concurrently filing a declaration, attached as Exhibit A, stating facts

demonstrating that this action has been commenced in a county that is the proper place for the trial

of this action in accordance Cal. Civ. Code § 1780(d).



                                             Count III

                       Violation of California’s False Advertising Law,

                   California Business & Professions Code, §§17500, et seq.

                    (On behalf of Plaintiff Miller and the California Class)

       80.     Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.




                                                 22
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 23 of 41. PageID #: 23



       81.     Plaintiff Miller brings this claim against Defendant on behalf of himself and the

California Class.

       82.     California’s False Advertising Law prohibits any statement in connection with the

sale of goods “which is untrue or misleading.” Cal. Bus. & Prof. Code §17500.

       83.     Plaintiff Miller, individually and on behalf of the California Class, has standing to

pursue this claim because he suffered injury in fact and has lost money or property as a result of

Defendant’s actions set forth above.

       84.     Defendant engaged in advertising and marketing to the public and offered for sale

the Products in California.

       85.     Defendant engaged in the advertising and marketing alleged herein with the intent

to directly or indirectly induce the sale of the Products to consumers such as Plaintiff Miller and

members of the California Class.

       86.     Defendant’s advertising and marketing representations regarding the Products is

false, misleading, and deceptive within the definition, meaning and construction of California

Business & Professions Code §§ 17500, et seq. (False Advertising Law).

       87.     Defendant’s misrepresentations and omissions alleged herein were the type of

misrepresentations that are material, i.e., a reasonable person would attach importance to them and

would be induced to act on the information in making purchase decisions.

       88.     Defendant’s misrepresentations and omissions alleged herein are objectively

material to a reasonable consumer, and therefore reliance upon such misrepresentations may be

presumed as a matter of law.




                                                23
       Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 24 of 41. PageID #: 24



       89.     At the time it made the misrepresentations and omissions alleged herein, Defendant

knew or should have known that they were untrue or misleading and acted in violation of California

Business & Professions Code §§ 17500, et seq.

       90.     As a result of Defendant’s conduct and actions, Plaintiff Miller and each member

of the California Class has been injured and is entitled to relief. Plaintiff Miller and the California

Class seek restitution, injunctive relieve, and all other relief permitted under California Business

& Professions Code §§ 17500, et seq.

       91.     Plaintiff Miller and each member of the California Class additionally seek

attorneys’ fees and costs pursuant to California Code of Civil Procedure § 1021.5.



                                              Count IV

                       Violation of California’s Unfair Competition Law,

                    California Business & Professions Code §§ 17200, et seq.

                    (On behalf of Plaintiff Miller and the California Class)

       92.     Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

       93.     Plaintiff Miller brings this claim against Defendant on behalf of himself and the

California Class.

       94.     California’s Unfair Competition Law (“UCL”) prohibits unfair competition,

defined as “any unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue

or misleading advertising and any act prohibited by [California’s False Advertising Law, Cal. Bus.

& Prof. Code §§ 17500, et seq.].”

       95.     Plaintiff Miller has standing to pursue this claim because Plaintiff Miller has

suffered injury in fact and has lost money or property as a result of Defendant’s actions. Plaintiff




                                                  24
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 25 of 41. PageID #: 25



Miller would not have purchased the Products, or would have paid less for them, had Defendant

not engaged in unlawful, deceptive and/or unfair business practices as set forth herein.

       96.     Defendant’s actions and conduct as alleged in this Class Action Complaint

constitute an “unlawful” practice within the definition, meaning, and construction of California’s

UCL because Defendant violated California’s False Advertising Law (Bus. & Prof. Code §§

17500, et seq.) and the CLRA (Civ. Code §§ 1750, et seq.).

       97.     Defendant’s actions and conduct as alleged herein also constitute an “unlawful”

practice within the definition, meaning, and construction of California’s UCL because Defendant

violated California’s Sherman Law, Cal. Health & Safety Code §§ 109925 by selling the Products

as “new drugs” “intended for the diagnosis, cure, mitigation, treatment, or prevention of disease”

that were not approved by the California Department of Human Services or the FDA, and by

marketing the Products by using unsubstantiated claims.

       98.     Defendant’s actions and conduct as alleged in this Complaint constitute an “unfair”

practice within the definition, meaning, and construction of California’s UCL because they offend

established public policy and/or are immoral, unethical, oppressive, unscrupulous, and/or

substantially injurious to their customers. The harm caused by Defendant’s wrongful conduct

outweighs any utility of such conduct and has caused—and will continue to cause—substantial

injury to Plaintiff Miller and the California Class. Additionally, Defendant’s conduct is “unfair”

because it violated the legislatively declared policies in California’s False Advertising Law (Bus.

& Prof. Code §§ 17500, et seq.) and the CLRA (Civ. Code §§ 1750, et seq.).

       99.     Defendant’s actions as alleged in this Complaint constitute a “fraudulent” practice

within the definition, meaning, and construction, of California’s UCL because Defendant’s




                                                25
       Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 26 of 41. PageID #: 26



representations that the Products were effective against infection and disease, and that reliable

studies proved that claim, are false and likely to deceive the public.

       100.    As a result of Defendant’s “unlawful,” “fraudulent,” and “unfair” conduct, Plaintiff

Miller and members of the California Class paid inflated prices for the Products, insofar as the

products they purchased were worth substantially less than the products promised by Defendant,

and Plaintiff Miller and members of the California Class did not obtain the characteristics and

specifications of the Products promised by Defendant. Defendant’s conduct directly and

proximately caused Plaintiff Miller and the California Class actual monetary damages in the form

of the price paid for the Products.

       101.    The injuries, damages, and harm caused to Plaintiff Miller and the California Class

by Defendant’s unfair conduct are not outweighed by any countervailing benefits to consumers or

competition, and the injury is one that consumers themselves could not reasonably have avoided.

Defendant knew or had reason to know that Plaintiff Miller and the California Class could not

have reasonably known or discovered that there are no reliable studies showing that the Products

are effective against infection or disease. Had Defendant not claimed that the Products were

effective against infection or disease (or admitted that no reliable studies proved that

effectiveness), Plaintiff Miller and the California Class would not have purchased the Products or

would have paid less for them.

       102.    Defendant’s wrongful business practices alleged herein constitute a continuing

course of unfair competition because Defendant markets and sells its products in a manner that

offends public policy and/or in a fashion that is immoral, unethical, oppressive, unscrupulous,

and/or substantially injurious to its customers. In accordance with California Business &




                                                 26
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 27 of 41. PageID #: 27



Professions Code § 17203, Miller and the California Class seek an order enjoining Defendant from

continuing to conduct business through fraudulent or unlawful acts and practices.

       103.    Plaintiff Miller and the California Class also seek an order requiring Defendant to

make full restitution of all moneys it has wrongfully obtained from Plaintiff Miller and the

California Class, along with all other relief permitted under the UCL.

       104.    Plaintiff Miller and each member of the California Class additionally seek

attorneys’ fees and costs pursuant to California Code of Civil Procedure § 1021.5.



                                             Count V

                                  Breach of Express Warranty

                                Cal. Com. Code § 2104(1) et seq.

                   (On behalf of Plaintiff Miller and the California Class)

       105.    Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

       106.    Miller brings this claim individually and on behalf of the California Class.

       107.    Defendant is and was at all relevant times a “seller” under Cal. Com. Code §

2103(1)(d) and a “merchant” under Cal. Com. Code § 2104(1).

       108.    The Products are and were at all relevant times “goods” within the meaning of Cal.

Com. Code § 2105(1).

       109.    In connection with the purchase of each of its Products, Defendant expressly

warranted that the Products help prevent infection as well as diseases like the flu and the common

cold, including by warranting that “Purell Advanced Hand Sanitizer kills 99.99% of illness causing

germs.”




                                                 27
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 28 of 41. PageID #: 28



       110.    Defendant’s warranties regarding the Products ability to prevent infection and

diseases and to kill 99.99% of illness causing germs formed a basis of the bargain when Plaintiff

Miller and the California Class purchased the Products.

       111.    Defendant breached its express warranties insofar as the Products are not in fact

proven to prevent infection and diseases and to kill 99.99% of illness causing germs.

       112.    Defendant received notice of its breach via the FDA Warning Letter and other

consumer complaints filed against it, including the present Complaint and similar legal actions,

and therefore has actual knowledge of its breaches of express warranty.

       113.    As a direct and proximate result of Defendant’s breaches of express warranty,

Miller and the California Class have been damaged in an amount to be proven at trial.



                                             Count VI

                     Violation of the Michigan Consumer Protection Act,

                         Michigan Comp. Laws Ann. § 445.901 et seq.

                       (On Behalf of McDaniel and the Michigan Class)

       114.    Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

       115.    Plaintiff McDaniel brings this claim against Defendant on behalf of himself and the

Michigan Class.

       116.    Defendant has engaged in deceptive, unfair, fraudulent and/or misleading

commercial practices in the advertising, promotion, marketing, distribution and sale of the

Products. In doing so, Defendant has engaged in unfair and deceptive acts or practices in the

conduct of trade or commerce, in violation of Michigan Comp. Laws Ann. § 445.903 —otherwise

known as the “Michigan Consumer Protection Act.”

       117.    Specifically, Section 903 of the Act provides in relevant part as follows:



                                                 28
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 29 of 41. PageID #: 29



       Unfair, unconscionable, or deceptive methods, acts, or practices in the conduct of
       trade or commerce are unlawful and are defined as follows: *** (e) Representing
       that goods or services are of a particular standard, quality, or grade, or that goods
       are of a particular style or model, if they are of another. *** (g) Advertising or
       representing goods or services with intent not to dispose of those goods or services
       as advertised or represented. *** (s) Failing to reveal a material fact, the omission
       of which tends to mislead or deceive the consumer, and which fact could not
       reasonably be known by the consumer. *** (bb) Making a representation of fact or
       statement of fact material to the transaction such that a person reasonably believes
       the represented or suggested state of affairs to be other than it actually is. *** (cc)
       Failing to reveal facts that are material to the transaction in light of representations
       of fact made in a positive manner.

       118.    The Michigan Consumer Protection Act applies to all claims of the members of the

Michigan Class because the conduct which constitutes violations of that Act by Defendant

occurred within the state of Michigan.

       119.    Plaintiff McDaniel and members of the Michigan Class, as purchasers of the

Products, are consumers within the meaning of the Michigan Consumer Protection Act because

Defendant’s business practices involve trade or commerce, are addressed to the market generally,

and otherwise implicate consumer protection concerns.

       120.    Defendant represented that the Products had characteristics, uses, benefits, or

qualities that they did not have—specifically, that they were effective in preventing infection and

disease and that reliable studies proved that claim.

       121.    Defendant misled consumers by stating, in advertising and on the Products’ labels,

that the Products were effective at preventing infection and disease and that reliable studies

confirmed that effectiveness. Defendant owed a duty to disclose that the claims were not supported

by reliable studies to make their continued use of various claims not misleading.

       122.    In its advertising, promotion, and marketing of the Products, Defendant

misrepresented material facts to, and omitted material facts from, Plaintiff McDaniel and other

members of the Michigan Class with respect to the formulation and effectiveness of the Products.



                                                 29
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 30 of 41. PageID #: 30



       123.      Defendant’s practices, as detailed herein, violated the Michigan Consumer

Protection Act.

       124.      Plaintiff McDaniel and members of the Michigan Class relied upon the claims made

by Defendant regarding the Products, and were misled into believing the Products were effective

against infection and disease, and that reliable studies confirmed that effectiveness. Defendant

intended that Plaintiff McDaniel and the members of the Michigan Class would rely on the

deception by purchasing the Products, unaware of the material fact that no reliable studies had

confirmed any of the claims regarding the Products’ effectiveness against infection and disease.

Members of the Michigan Class may be presumed to have relied upon the representation that the

Products were effective against infection and disease, and that reliable studies confirmed that

effectiveness.

       125.      Plaintiff McDaniel and members of the Michigan Class were entitled to know that

the Defendant’s claims about the Products’ effectiveness was not supported by reliable studies, as

that fact would be material in a consumer’s purchasing decision.

       126.      Plaintiff McDaniel and members of the Michigan Class would not have purchased

the Products had Defendant represented otherwise.

       127.      As a direct and proximate result of Defendant’s violations of the Michigan

Consumer Protection Act, Plaintiff McDaniel and other members of the Michigan Class have

suffered ascertainable losses, which include but are not limited to, the costs they incurred paying

for a product which was not the one that had been represented to them, and that the product they

received (a product unproven in its effectiveness against infection and disease) was less valuable

than the product represented to them (a product proven in its effectiveness against infection and

disease). Accordingly, Plaintiff McDaniel and other members of the Michigan Class were harmed




                                                30
         Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 31 of 41. PageID #: 31



by, and Defendant is liable for, Defendant’s actions in violation of the Michigan Consumer

Protection Act.



                                             Count VII

                                   Breach of Express Warranty

                             Mich. Comp. Laws § 440.2104(1) et seq.

                   (On behalf of Plaintiff McDaniel and the Michigan Class)

         128.   Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

         129.   Plaintiff McDaniel brings this claim individually and on behalf of the Michigan

Class.

         130.   Defendant is and was at all relevant times a “seller” under Mich. Comp. Laws §

440.2103(1)(c) and a “merchant” under Mich. Comp. Laws § 440.2104(1)

         131.   The Products are and were at all relevant times “goods” within the meaning of

Mich. Comp. Laws § 440.2105(1).

         132.   In connection with the purchase of each of its Products, Defendant expressly

warranted that the Products help prevent infection as well as diseases like the flu and the common

cold, including by warranting that “Purell Advanced Hand Sanitizer kills 99.99% of illness causing

germs.”

         133.   Defendant’s warranties regarding the Products ability to prevent infection and

diseases and to kill 99.99% of illness causing germs formed a basis of the bargain when Plaintiff

McDaniel and the Michigan Class purchased the Products.

         134.   Defendant breached its express warranties insofar as the Products are not in fact

proven to prevent infection and diseases and to kill 99.99% of illness causing germs.




                                                  31
         Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 32 of 41. PageID #: 32



         135.   Defendant was provided with notice of its breach via the FDA Warning Letter and

other consumer complaints filed against it, including the present Complaint and similar legal

actions, and therefore has actual knowledge of its breaches of express warranty.

         136.   As a direct and proximate result of Defendant’s breaches of express warranty,

Plaintiff McDaniel and the Michigan Class have been damaged in an amount to be proven at trial.



                                             Count VIII

                       Breach of Express Warranty, Massachusetts Law

                 (On behalf of Plaintiff Downing and the Massachusetts Class)



         137.   Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

         138.   Plaintiff Downing brings this claim against Defendant on behalf of himself and the

Massachusetts Class.

         139.   Defendant provided an express warranty to Plaintiff Downing and the

Massachusetts Class at the time of sale.

         140.   The express warranty provided that the Products help prevent infection as well as

diseases like the flu and the common cold, including by warranting that “Purell Advanced Hand

Sanitizer kills 99.99% of illness causing germs.”

         141.   Defendant breached its express warranties insofar as the Products are not in fact

proven to be able to prevent infection and diseases and to kill 99.99% of illness causing germs.

         142.   As a direct and proximate result of Defendant’s breaches of express warranty,

Plaintiff Downing and the Massachusetts Class have been damaged in an amount to be proven at

trial.




                                                  32
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 33 of 41. PageID #: 33



                                               Count IX

  Violation of the Oregon Unlawful Trade Practices Law, Or. Rev. Stat. §§ 646.605 et seq.

                      (On behalf of Plaintiff Wilder and the Oregon Class)

       143.      Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

       144.      Plaintiff Wilder brings this claim against Defendant on behalf of himself and the

Oregon Class.

       145.      Plaintiff, the Oregon Class and Defendant are “persons” under Or. Rev. Stat. §

646.605(4).

       146.      Defendant is engaged in “trade” or “commerce under Or. Rev. Stat. § 646.605(8).

       147.      The Oregon Unfair Trade Practices Act (“Oregon UTPA”) prohibits unfair or

deceptive acts conduct in trade or commerce. Or. Rev. Stat. § 646.608.

       148.      Defendant has engaged in deceptive, unfair, fraudulent and/or misleading

commercial practices in the advertising, promotion, marketing, distribution and selling of the

Products in violation of the Oregon UTPA.

       149.      Defendant falsely represented and advertised that the Products were effective and

preventing the spread of infection and disease and that reliable studies confirmed that

effectiveness.

       150.      Defendant misled consumers by continuing to make those effectiveness claims and

failing to disclose to consumers such as Plaintiff Wilder and the Oregon Class that no reliable

studies confirmed that effectiveness. Defendant owed a duty to disclose the fact that no reliable

studies confirmed the Products’ effectiveness in preventing infection and disease, a fact which

Defendant knew but did not disclose.

       151.      Defendant’s conduct was objectively deceptive, and had the capacity to deceive

reasonable consumers under the circumstances. The fact that the Products Defendant marketed and


                                                   33
       Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 34 of 41. PageID #: 34



sold were not proven in a reliable study to be effective against disease and infection was a material

fact to which a reasonable consumer would attach importance at the time of purchase.

           152.   Defendant intentionally and knowingly misrepresented material facts regarding the

Products with the intent to mislead Plaintiff Wilder and the Oregon Class members.

           153.   Defendant knew or should have known that its conduct violated the Oregon UTPA.

           154.   Defendant’s unfair or deceptive acts or practices were likely to and did in fact

deceive reasonable consumers, including Plaintiff Wilder and the Oregon Class members.

           155.   Plaintiff Wilder and the Oregon Class members suffered ascertainable loss and

actual damages as a direct and proximate result of Defendant’s misrepresentations and its

concealment of and failure to disclose material information. Plaintiff Wilder and the Oregon Class

members who purchased the Products would not have purchased them or would have paid

significantly less for them if they had known that the Products were not proven to prevent or reduce

illness.

           156.   Defendant had an ongoing duty to Plaintiff Wilder and the Oregon Class to refrain

from unfair and deceptive practices under the Oregon UTPA.

           157.   Defendant’s violations present a continuing risk to Plaintiff Wilder, the Oregon

Class and the general public. Defendant’s unlawful acts and practices complained of herein affect

the public interest.

           158.   Pursuant to Or. Rev. Stat. § 646.638, Plaintiff Wilder and the Oregon Class seek an

order enjoining Defendant’s unfair and/or deceptive acts or practices, damages, punitive damages,

and attorneys’ fees, costs, and any other just and proper relief available under the Oregon UTPA.




                                                  34
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 35 of 41. PageID #: 35



                                             Count X

                                  Breach of Express Warranty

                               Or. Rev. Stat. § 72.1040(1) et seq.

                    (On behalf of Plaintiff Wilder and the Oregon Class)

       159.    Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

       160.    Plaintiff Wilder brings this claim individually and on behalf of the Oregon Class.

       161.    Defendant is and was at all relevant times a “seller” under Or. Rev. Stat. §

72.1030(1)(d) and a “merchant” under Or. Rev. Stat. § 72.1040(1).

       162.    The Products are and were at all relevant times “goods” within the meaning of Or.

Rev. Stat. §§ 72.1050(1).

       163.    In connection with the purchase of each of its Products, Defendant expressly

warranted that the Products help prevent infection as well as diseases like the flu and the common

cold, including by warranting that “Purell Advanced Hand Sanitizer kills 99.99% of illness causing

germs.”

       164.    Defendant’s warranties regarding the Products’ ability to prevent infection and

diseases and to kill 99.99% of illness causing germs formed a basis of the bargain when Plaintiff

Wilder and the Oregon Class purchased the Products.

       165.    Defendant breached its express warranties insofar as the Products are not in fact

proven to prevent infection and diseases and to kill 99.99% of illness causing germs.

       166.    Defendant was provided with notice of its breach via the FDA Warning Letter and

other consumer complaints filed against it, including the present Complaint and similar legal

actions, and therefore has actual knowledge of its breaches of express warranty.

       167.    As a direct and proximate result of Defendant’s breaches of express warranty,

Plaintiff Wilder and the Oregon Class have been damaged in an amount to be proven at trial.



                                                 35
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 36 of 41. PageID #: 36



                                             Count XI

                     Violation of the Ohio Consumer Sales Practices Act

                                  Ohio Revised Code § 1345.01

                       (On behalf of Plaintiffs and the Nationwide Class)

       168.    Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

       169.    Plaintiffs bring this claim individually and on behalf of the Nationwide Class.

       170.    Defendant is a supplier within the definition of the Ohio Consumer Sales Practices

Act, Ohio Revised Code § 1345.01, as it supplied and manufactured the Products that Plaintiff and

members of the Class purchased.

       171.    Plaintiffs and the Nationwide Class are consumers as defined in Ohio Revised Code

§ 1345.01 who purchased the Products for personal, family or household use.

       172.    Plaintiffs and the Nationwide Class purchased the Products based on Defendant’s

false and misleading statements on the labels and/or other marketing materials, including that the

Products prevent and/or reduce disease and illness when the Products do not in fact prevent

disease/or reduce illness as represented. These were consumer transactions.

       173.    In the absence of such false and misleading statements, Plaintiffs and the

Nationwide Class would not have purchased the Products at all or would not have purchased them

at the price at which they were sold.

       174.    Defendant’s false and misleading statements regarding the Products were material

to a reasonable consumer and were designed to and did affect consumer decisions and conduct,

including the decisions by Plaintiffs and the Nationwide Class to purchase the Products at the price

they purchased them.

       175.    Defendant’s false and misleading statements regarding the Products constitute

unfair, deceptive and/or unconscionable acts or practices in connection with consumer



                                                 36
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 37 of 41. PageID #: 37



transactions, offend public policy as established by statute and/or are immoral, unethical,

oppressive and unscrupulous.

       176.   Defendant’s conduct substantially injured consumers, including Plaintiffs and the

Nationwide Class, in each of the states in which the Products were sold. Defendant’s conduct

directly, foreseeably and proximately caused Plaintiffs and the Nationwide Class to suffer an

ascertainable loss when they paid a premium for the Products beyond what they should have paid.

As Defendant knows, Plaintiffs and Class members would not have paid the prices they paid for

the Products absent Defendant’s false and misleading representations about the Products’ disease

and illness prevention capabilities. These injuries are not outweighed by any countervailing

benefits to consumers.

       177.   In light of Defendant’s false and misleading statements regarding the Products,

consumers such as Plaintiffs and the Nationwide Class could not have reasonably avoided the

losses caused by such false and misleading statements.

       178.   As described herein, Defendant violated Ohio Revised Code § 1345.02 by:

          a) Committing unfair or deceptive acts or practices in connection with consumer

              transactions. Id. § 1345.02(A);

          b) Representing the Products have sponsorship, approval, performance characteristics,

              accessories, uses, or benefits that they do not have. Id. § 1345.02(B)(1);

          c) Representing the Products are of a particular standard, quality, grade, style,

              prescription, or model that they are not. Id. § 1345.02(B)(2); and

          d) Representing the Products have been supplied in accordance with previous

              representations when they have not. Id. 1345.02(B)(5).




                                                37
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 38 of 41. PageID #: 38



       179.    As described herein, Defendant also violated Ohio Revised Code § 1345.03(A) by

committing unconscionable acts or practices in connection with consumer transactions. In

particular, Defendant:

          a) knew at the time the consumer transactions were entered into of the inability of the

              Plaintiffs and Nationwide Class to receive substantial benefits from the subject of

              the consumer transactions, id. § 1345.03(b)(3); and

          b) knowingly made misleading statements of opinion on which the Plaintiffs and

              Nationwide Class were likely to rely to their detriment, id. § 1345.03(b)(6).

       180.    As described herein, Defendant’s false and misleading statements regarding the

Products also violated the following regulations:

          a) Ohio Administrative Code 109:4-3-02(A)(1), which provides that:

               It is a deceptive act or practice in connection with a consumer
               transaction for a supplier, in the sale or offering for sale of goods or
               services, to make any offer in written or printed advertising or
               promotional literature without stating clearly and conspicuously in
               close proximity to the words stating the offer any material
               exclusions, reservations, limitations, modifications, or conditions.
               Disclosure shall be easily legible to anyone reading the advertising
               or promotional literature and shall be sufficiently specific so as to
               leave no reasonable probability that the terms of the offer might be
               misunderstood.; and

          b) Ohio Administrative Code 109:4-3-10(A), which provides that:

               It shall be a deceptive act or practice in connection with a consumer
               transaction for a supplier to…

               Make any representations, claims, or assertions of fact, whether
               orally or in writing, which would cause a reasonable consumer to
               believe such statements are true, unless, at the time such
               representations, claims, or assertions are made, the supplier
               possesses or relies upon a reasonable basis in fact such as factual,
               objective, quantifiable, clinical or scientific data or other competent
               and reliable evidence which substantiates such representations,
               claims, or assertions of fact….




                                                 38
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 39 of 41. PageID #: 39



       181.    Defendant was on notice before the filing of this suit that its conduct in misleading

consumers about the Products violated the Ohio Consumer Sales Practices Act, including without

limitation through various cases in the Ohio Attorney General’s Public Inspection File regarding

companies making false or misleading health-related claims regarding their drug or other products.

       182.    Plaintiffs and the Nationwide Class are entitled to recover damages and/or other

appropriate relief as a result of Defendant’s misconduct described herein.

       183.    Plaintiffs and the Nationwide Class conferred a monetary benefit on Defendant by

purchasing the Products, which benefit Defendant accepted and retained and as a result of which

Defendant profited.

       184.    Plaintiffs and the Nationwide Class relied on the Defendant’s false, misleading and

inequitable labeling and advertisement of the Products described herein, yet Defendant failed to

provide Plaintiffs and the Nationwide Class with the benefits advertised.

       185.    It would be unjust to permit Defendant to retain the benefits Plaintiff and the

Nationwide Class conferred on it, such that Defendant should be compelled to disgorge into a

common fund or constructive trust, for the benefit of Plaintiffs and the Nationwide Class, proceeds

that it unjustly received from them. In the alternative, Defendant should be compelled to refund

the amounts that Plaintiffs and the Nationwide Class overpaid.



                                        Prayers for Relief

       WHEREFORE, Plaintiffs pray for relief in the form of an order as follows:

       (a)     Certifying this action as a class action under Federal Rule of Civil Procedure
               23, and appointing Plaintiffs as class representatives and their attorneys as
               class counsel;

       (b)     Awarding actual damages and/or restitution to Plaintiffs and the Members
               of the Nationwide Class and the State Subclasses and/or awarding to



                                                39
      Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 40 of 41. PageID #: 40



             Plaintiffs and the Classes the amounts by which Defendant was unjustly
             enriched as a result of its wrongful conduct;

      (c)    Awarding double or treble damages pursuant to the applicable state statutes;

      (d)    Enjoining Defendant from continuing to engage in the unlawful and
             deceptive conduct described herein;

      (e)    Awarding attorneys’ fees, expenses, and the costs of this suit, together with
             prejudgment and post-judgment interest at the maximum rate allowed by
             law; and

      (f)    Awarding such other and further relief which the Court finds just and
             proper.


                                         Jury Demand

      Plaintiffs demand a trial by jury on all claims so triable.



Dated: March 13, 2020                        By their attorneys,


                                             /s/ Tim L. Collins
                                             Tim L. Collins (Ohio Bar No. 0033116)
                                             Ezio A. Listati (Ohio Bar No. 0046703)
                                             Thrasher Dinsmore & Dolan
                                             1111 Superior Avenue, Suite 412
                                             Cleveland, OH 44114
                                             (216) 255-5431 – Telephone
                                             (216) 255-5450 – Facsimile
                                             tcollins@tddlaw.com


                                             Edward F. Haber (Mass. BBO # 215620)
                                             Ian J. McLoughlin (Mass. BBO # 647203)
                                             Shapiro Haber & Urmy LLP
                                             Seaport East
                                             Two Seaport Lane, Floor 6
                                             Boston, MA 02210
                                             (617) 439-3939 – Telephone
                                             (617) 439-0134 – Facsimile
                                             ehaber@shulaw.com
                                             imcloughlin@shulaw.com




                                                40
Case: 4:20-cv-00562-SO Doc #: 1 Filed: 03/13/20 41 of 41. PageID #: 41




                               Robert C. Schubert (Cal. Bar No. 62684)
                               Dustin L. Schubert (Cal. Bar No. 254876)
                               Noah M. Schubert (Cal. Bar No. 278696)
                               Kathryn Y. McCauley (Cal. Bar No. 265803)
                               Schubert Jonckheer & Kolbe LLP
                               Three Embarcadero Center, Suite 1650
                               San Francisco, California 94111
                               Telephone: (415) 788-4220
                               Facsimile: (415) 788-0161
                               rschubert@sjk.law
                               dschubert@sjk.law
                               nschubert@sjk.law
                               kmccualey@sjk.law




                                 41
